Name: Commission Regulation (EEC) No 3564/88 of 16 November 1988 concerning the classification of certain goods in the combined nomenclature
 Type: Regulation
 Subject Matter: financial institutions and credit;  documentation;  tariff policy;  chemistry;  wood industry
 Date Published: nan

 17.11.1988 EN Official Journal of the European Communities L 311/23 COMMISSION REGULATION (EEC) No 3564/88 of 16 November 1988 concerning the classification of certain goods in the combined nomenclature THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2658/87 (1) on the tariff and statistical nomenclature and on the Common Customs Tariff, as last amended by Regulation (EEC) No 1315/88 (2), and in particular Article 9, Whereas in order to ensure uniform application of the combined nomenclature annexed to the said Regulation, it is necessary to adopt measures concerning the classification of the goods referred to in the Annex to this Regulation; Whereas Regulation (EEC) No 2658/87 has set down the general rules for the interpretation of the combined nomenclature and these rules also apply to any other nomenclature which is wholly or partly based on it or which adds any additional subdivisions to it and which is established by specific Community provisions, with a view to the application of tariff or other measures relating to trade in goods; Whereas, pursuant to the said general rules, the goods described in column 1 of the table annexed to the present Regulation must be classified under the appropriate CN codes indicated in column 2, by virtue of the reasons set out in column 3; Whereas the nomenclature committee has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION: Article 1 The goods described in column 1 of the annexed table are now classified within the combined nomenclature under the appropriate CN codes indicated in column 2 of the said table. Article 2 This Regulation shall enter into force on the 21st day after its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 November 1988. For the Commission COCKFIELD Vice-President (1) OJ No L 256, 7. 9. 1987, p. 1. (2) OJ No L 123, 17. 5. 1988, p. 2. ANNEX Description of the goods Classification CN code Reasons (1) (2) (3) 1. Lightweight panels of a minimum size of 75 cm x 100 cm (30 inches x 40 inches) and a total thickness of 9,6 mm (3,8 inch) made up of a plate or expanded polystyrene of a thickness of approximately 9,5 mm covered on both sides by a sheet of paper or paperboard. 3921 11 00 Classification is determined by the provisions of General Rules 1, 3 b) and 6 and the texts fo CN codes 3921 and 3921 11 00. The products cannot be classified in Chapter 48; its essential character is determined by the plastic which gives the article its physical qualities, in particular its strength, the paper merely playing a secondary role. 2. Lightweight panels of a minimum size of 80 cm x 100 cm (32 inches x 40 inches) and a total thickness of 3,2 mm (l/8th inch), made up of a layer of expanded polystyrene of a thickness of approximately 3,1 mm covered on both sides by a sheet of white kaolin-coated paper or paper-board not conatining fibres obtained by a mechanical process and of a weight of more than 150 g/m2. 4810 12 00 Classification is determined by the provisions of General Rules 1,3 b) and 6 and of Legal Note 7 to Chapter 48 and by the texts of CN-codes 4810 and 4810 12 00. The product cannot be classified in Chapter 39; its essential character is given by the paper or paperboard component, the layer of plastic merely serving as reinforcement. 3. Bill of exchange forms measuring 29 x 10 cm, collected together in blocks of 100 units. The forms, which have spaces for headings and bear a printed text, are intended to be filled in either manually or by typewriter. 4907 00 99 Classification is determined by the provisions of General Rules 1 and 6 and the texts of the CN codes 4907 and 1907 00 99. Thes articles are referred to in the Explanatory Notes to the Harmonized System, heading 4907, letter E.